Citation Nr: 0311500	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-27 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysema. 

2.  Entitlement to an increased (compensable) evaluation for 
pulmonary tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1949 to January 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of May 1997, 
which denied a compensable evaluation for PTB, and service 
connection for emphysema.  The case was remanded in October 
1998 and again in October 2000.  


FINDINGS OF FACT

1.  Emphysema developed many years after service and was not 
caused by any incident of service, and it was not caused or 
worsened by service-connected pulmonary tuberculosis.   

2.  The veteran's pulmonary tuberculosis was never more than 
minimally active, has been inactive for many years, as is 
manifested by changes shown on X-ray, without decreased 
pulmonary function.  


CONCLUSIONS OF LAW

1.  Emphysema was not incurred in or aggravated by service, 
and is not proximately due to or the result of service-
connected pulmonary tuberculosis.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  The criteria for a compensable rating for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6723, 6731 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from January 1949 to January 
1950.  A chest x-ray on the pre-induction examination in 
December 1948 was reportedly normal.  Service medical records 
do not disclose any pulmonary complaints or abnormal 
findings.  He was seen on numerous occasions for urinary 
problems and pain the inguinal area.  In October 1949, he 
also complained of pain in the neck, shoulders, back, flank, 
legs, and elbows.  The separation examination, in January 
1950 was normal, and a chest X-ray reportedly showed no 
significant abnormalities.  

A service department examination in May 1951 noted the lungs 
and chest to be negative.  A chest X-ray was reportedly 
negative.  He was determined to be not qualified for military 
service due to diverticulum of the duodenum.  

In January 1952, the veteran filed an original application 
for compensation, claiming that he had tuberculosis which had 
been diagnosed in November 1951.  

In February 1952, the veteran was informed by the VA that a 
chest X-ray in January 1952 had been negative.  

A memorandum dated in June 1952 from the chief physician of 
the thoracic group of a VA facility chief physician described 
the results of his comparison of chest X-rays conducted on 
induction and separation.  The separation film, dated in 
January 1950, showed the left upper hilum retracted to the 
left.  Linear and fibrotic densities extended from the left 
upper hilum into the first interspace.  Small nodular 
densities were also seen adjacent to fibrotic strands in the 
left first interspace and behind the first anterior rib.  
There was a small area of fibrotic strands and a 1/2-x-1/2 
nodular density seen in the right first interspace.  Three 
small calcific deposits were in the left second interspace, 
mid lung.  These lesions were suggestive of reinfection type, 
minimal, pulmonary tuberculosis, probably inactive.  

It was noted that a true comparison between the separation 
and induction films was not possible because the induction 
film was of poor quality.  It was felt that the veteran 
deserved the benefit of doubt as to whether an increase in 
pathology took place during service, due to the poor quality 
of the induction film, and it was the opinion of the doctor 
that, for these reasons, active pulmonary tuberculosis was 
demonstrated in service.  The doctor noted that minimal, 
reinfection type, pulmonary tuberculosis was shown on the 
induction film, and that there was advancement in the lesion 
noted on the separation film as compared with the induction 
film.  

In August 1952, a VA examination was conducted.  The veteran 
reported having been treated by Dr. Braunstein for a chest 
condition since December 1951.  As history, it was noted that 
the veteran said the had pulmonary tuberculosis since 
service.  He stated that on a routine X-rays examination by a 
mobile unit for survey purposes, he was discovered to have 
pulmonary tuberculosis.  He was never hospitalized for the 
condition, or took any active treatment.  He complained of 
occasional pain the chest, and that sometimes he could not 
breathe.  The episodes lasted a few seconds.  Sometimes he 
had a chronic, productive cough.  Physical examination of the 
respiratory system disclosed inspiratory wheezes over the 
left lower chest with inspiration, minimal auscultation rale, 
and inspiratory and expiratory sounds over the lower 2/3 of 
right chest.  Sputum tests were negative for tubercle 
bacilli.  A chest X-ray showed several small nodular fibro-
calcific densities in the right and left sub-apical regions 
as residuals of old inflammatory disease, probably 
tuberculous in nature.  The remainder of the lungs and pleura 
were normal.  The diagnoses were chronic bronchitis and 
chronic pulmonary tuberculosis, inactive (old).  

By an October 1952 rating decision, service connection for 
chronic pulmonary tuberculosis, minimal, inactive, was 
granted, and evaluated noncompensably disabling.  

In January 1960, A. Braunstein, M.D., wrote that the veteran 
had come under his care in December 1951 because of findings 
in a chest film on a mobile unit earlier that month.  That 
film, and his own films, had revealed scattered multiple fine 
and coarse nodular radiodensities in both fields, especially 
in the upper lobe areas, some soft in appearance, others hard 
and partially calcified.  The softer appearance of some of 
the nodular foci indicated there could well be some residual 
pathological activity, for which reason he had kept him under 
care and observation since then.  He said that for various 
reasons, a sputum examination had not been done.  Believing 
the lesions to be tuberculous, he did not do a tuberculin 
skin test, there never having been evidence of clinical 
activity.  

Dr. Braunstein said that "after all this time," the veteran 
now said that during his military service, he had been 
stationed in Texas for about 9 months in 1949.  He felt that 
based on that, it was now possible that the lesions may have 
been either coccidioidal or histoplasma, and he would have 
skin tests done of these as soon as possible.  The veteran 
said he had had a cough since discharge from service, pain in 
the left pectoral region, especially on exertion, some 
dyspnea on exertion, and some fatigue at the end of the 
working day.  Dr. Braunstein noted that his history placed 
the beginning of this 9 year story right on the footsteps of 
his military service.  He noted that if the lesions were 
tuberculous, it was fair to assume they had been present in 
1949, and that if the lesions were fungal in nature, then 
they were in all probability contracted while stationed in 
Texas.  

In March 1960, Dr. Braunstein wrote that the veteran's chest 
X-rays had shown multiple scattered fibro-calcifications in 
both upper lobes.  He said the veteran's tuberculin skin test 
had been positive, but, nevertheless, he asked that the VA do 
histoplasmin and coccidiodomycosis skin tests, as the former 
was endemic in Texas, where the veteran had been stationed 
for nine months while in service.  

In May 1960, a VA examination was conducted.  Thee veteran 
complained of cough, dyspnea, mucoid expectoration, and 
fatigue.  A chest X-ray disclosed upper retraction of the 
left root with fibrotic and fibro-calcific scarring of the 
left upper lobe; fibro-calcific deposits within the right 
intraclavicular region; and no active or acute intrapulmonary 
pathology.  Physical examination of the respiratory system 
was normal.  Minimal inactive tuberculosis was diagnosed.  

According to a June 1960 letter from Dr. Braunstein, the 
veteran had a history of respiratory infection while in 
service from 1949 to 1950; X-rays showed aggravation of 
lesions in the lungs in service; and the veteran had 
experienced periods of disability, fever, weakness, pain in 
chest, fatigue, limitation of physical ability, and 
hemoptysis while in-service and since.  When asked to be 
checked several times while in service, he was told he was 
all right.  He received a medical discharge from the 
reserves.  He had to be kept from work for a number of 
workdays when he had initially treated him.  He said the 
treatment had been three years of PAS and INH; sputum 
examination; X-ray check-ups; and limitation of  physical 
activity.  The diagnosis was pulmonary tuberculosis, now 
arrested.  

VA treatment records dated beginning in 1996 show that the 
veteran initially sought treatment in August 1996.  In 
September 1996, he was evaluated, and reported several 
medical problems, identified as a heart condition, back 
condition.  As history, he reported that he was status-post 
surgery for spots in his lungs.  On examination, the lungs 
were clear.  A chest X-ray disclosed bullous emphysema in the 
right apex, a minimal linear opacity in the left hilum, and 
multiple areas of small calcific opacities in both lungs.  
The impression was evidence of bullous emphysema, right apex, 
and evidence of healed granulomas, of both lungs.  Pulmonary 
function tests were conducted in December 1996, and disclosed 
FVC of 88 percent (baseline) and 86 percent (post); FEV-1 of 
88 percent (baseline) and 85 percent (post) ; and FEV-1/FVC 
of 99 percent (baseline) and 98 percent (post).  The 
interpretation was that testing indicated normal spirometry.  

In April 1997, a VA examination was conducted.  The veteran 
complained of shortness of breath and a cough.  He said that 
he had been found to have tuberculosis in the lungs in 1949, 
and did not remember any kind of treatment performed at that 
time.  He complained of shortness of breath at times, cold 
weather and dust making breathing difficult, and becoming 
easily exhausted.  Lungs were clear to percussion and 
auscultation and palpation was normal.  The veteran said he 
had smoked cigarettes for about one year when he was in his 
20's.  The veteran stated he had never had treatment for 
tuberculosis.  The date of inactivity was unknown.  The 
structural damage to the lungs was bullous emphysema in the 
right upper apex, and healed granuloma on both lungs.  The 
diagnosis was pulmonary tuberculosis, inactive, and bullous 
emphysema, right apex.  

Pulmonary function tests in April 1997 disclosed FVC of 54 
percent ; FEV-1 of 34 percent; FEV-1/FVC of 49 percent; and 
DLCO of 81 percent.  The doctor's interpretation was that 
there was a very severe airflow obstruction by FEV-1 
criteria; and difficulty performance of diffusing capacity, 
but the value as such was normal.  

According to a June 1997 letter from the Social Security 
Administration (SSA), the veteran received SSA disability 
benefits from October 1972 to April 1991, when he became 
eligible for retirement benefits.

In September 1997, the veteran testified at a hearing before 
a hearing officer at the RO.  The veteran said that he had 
been sick, tired, weak, and had a cough while in service.  He 
indicated that he had been discharged because of his 
symptoms.  After service, he continued to experience the 
symptoms, and went to a private doctor, Dr. Braunstein, who 
diagnosed pulmonary tuberculosis, and another doctor, who 
also diagnosed emphysema.  He said he had received SSA 
disability benefits due to his lung condition.  

The file contains records of an evaluation performed by C. 
Yuvienco, M.D., apparently in January 1998.  A chest X-ray 
disclosed no active disease; a calcified granuloma in the 
right upper lobe; and minimal fibrotic stranding of the left 
upper lobe.  Pulmonary function tests disclosed FVC to be 29 
percent (pre) and 90 percent (post); FEV-1 was 32 percent 
(pre) and 71 percent (post); FEV-1/FVC was 62 percent; and 
DLCO was 74 percent.  The written comments noted that the 
findings showed that effort and cooperation were in question.  
The impression was moderate obstruction, and poor effort on 
pre-bronchodilator spirometry leading to markedly reduced 
flow rates.  

Also of record is a copy of a multi-page "Medical Rating 
Evaluation" signed by Dr. Yuvienco, apparently relating to 
the January 1998 evaluation, which consisted of a series of 
questions answered yes or no by the doctor.  The yes 
responses were to question as to whether the veteran had 
veteran was noted to have pronounced, intractable, and 
totally incapacitating pulmonary emphysema with dyspnea at 
rest, or marked dyspnea and cyanosis on mild exertion, with 
the severity of emphysema confirmed by chest X-rays and 
pulmonary function tests; whether he had inactive far 
advanced chronic pulmonary tuberculosis; whether he had 
inactive moderately advanced chronic pulmonary tuberculosis; 
and whether he had advancement unspecified, inactive, 
chronic, pulmonary tuberculosis, following moderately 
advanced lesions, provided there was continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc.  
Also attached was another statement with a yes response, 
signed in February 1998, which was as follows: "In all 
likelihood veteran tuberculosis was a contribution cause of 
his Pulmonary Emphysema."   

In April 1998, a VA examination was conducted.  Pulmonary 
function tests were interpreted as showing mild obstructive 
lung defect and mild decrease in diffusing capacity.  On 
examination, it was noted that the claims file and VA medical 
records had been reviewed.  The veteran said he recalled 
feeling sick all of the time, coughing up blood, and losing a 
great deal of weight during the last six months of his active 
duty.  He said nothing was done for evaluation or treatment.  
He said that following discharge, he was admitted to Astoria 
General Hospital and treated for tuberculosis and emphysema, 
due to feeling tired, chest pain, and shortness of breath.  
He stated that he had had difficulty with breathing ever 
since military service.  Examination of the chest and lungs 
disclosed hyperresonance to percussion, and increased AP 
diameter.  The diagnoses were pulmonary emphysema, moderately 
severe, and inactive tuberculosis.  It was commented that 
there was no relation between the two.  

In an addendum dated in May 1999, it was noted that the 
veteran had no current symptoms attributed to pulmonary 
tuberculosis.  

In December 2000, the file was reviewed by two VA physicians, 
who agreed that the abnormalities on the separation 
examination were not consistent with emphysema, in that 
emphysema would be expected to show larger than normal lungs 
and maybe some decrease in the density of the lungs.  It was 
noted that it was very unlikely that the tuberculosis caused 
he emphysema.  Tuberculosis was not prone to cause emphysema 
or any obstructive pattern.  It was sometimes possible that 
if someone developed a severe tuberculosis pneumonia, it 
could cause lung destruction and subsequent bronchiectasis; 
however, this would be shown at the time and on X-rays and X-
rays did not show that.  It was unlikely that his 
tuberculosis increased the impairment due to emphysema, as 
there was no evidence that his tuberculosis caused any lung 
destruction or bronchiectasis and this would be the way that 
tuberculosis could affect someone's emphysema.  

The report of a CT scan of the chest in January 2002 resulted 
in an impression of three small adjacent bulla in the 
anterior aspect of the left mid to upper lung zone.  
Otherwise, it was an essentially unremarkable high resolution 
CT imaging of the chest.  However, there were some mild 
posterior pleural thickening in the left apex and 
questionable irregular opacity in the far mid-apex of the 
left lung.  Further evaluation to exclude the possibility of 
a parenchymal mass was advised.  

VA treatment records show that in a January 2002 evaluation 
for his lung function, the veteran said he had developed 
pulmonary tuberculosis in service, and also been diagnosed 
with emphysema at that time.  He said he had been short of 
breath since service, and that his breathing was now only a 
little worse than it had been at that time.  On an addendum, 
it was noted that pulmonary function tests done in November 
2001 had shown significant emphysema.  It was noted that he 
had severe emphysema, the question was why.  It was not 
because of the pulmonary tuberculosis as he said.  He should 
probably have a pulmonary consult to, in part, educate him 
about the disease, and what was and was not a cause.  Another 
addendum noted that pulmonary function tests in May 1998 did 
not make sense in comparison with the recent tests.  The 
veteran saw a local doctor, and in February 2002 it was noted 
that an evaluation from a local pulmonary consultant had 
suggested a computerized tomography (CT) scan follow-up in 
three months for an irregular opacity in the mid apex of the 
left lung, and a diagnosis of severe obstructive ventilatory 
defect with bullous changes; old pulmonary tuberculosis; and 
chronic dyspnea.  

In February 2002, A. Mathew, M.D., wrote regarding a follow-
up visit of the veteran.  The veteran complained of chronic 
symptoms of dyspnea.  On examination, air exchange was 
uniformly diminished with no appreciable rales or rhonchi.  A 
CT scan of the chest disclosed 3 small adjacent bullae at the 
anterior aspect of the left mid to upper lung zone.  There 
was also evidence of pleural thickening of the left apex with 
an irregular opacity in the mid apex of the left lung.  The 
assessment included severe obstructive ventilatory defect 
with bullous changes; history of pulmonary tuberculosis; and 
chronic dyspnea.  Dr. Mathew noted that the veteran appeared 
to have chronic dyspnea, which appeared to be multifactorial.  
He had evidence of bullous changes in the lung.  At the same 
time, he had a significant pleural thickening of the left 
apex, which was likely secondary to the previous pulmonary 
tuberculosis.  The radiologist recommended additional 
evaluation due to the irregular opacity over the left apical 
area, but in view of the documented history of pulmonary 
tuberculosis, Dr. Mathew believed the changes were secondary 
to the pulmonary tuberculosis.  

On a VA examination in May 2002, the veteran said he had been 
sick in service, which continued after his discharge, and 
that he had been hospitalized for almost a year for treatment 
of tuberculosis and emphysema.  He dated the onset of his 
dyspnea to the service, and said it had gotten gradually 
worse over the years.  The diagnoses were pulmonary 
tuberculosis, chronic, minimal, inactive, and pulmonary 
emphysema.  This emphysema had apparently been present for 
quite some time since he returned from the military in 1949 
and 1950.  In the absence of a strong smoking history, which 
he did not have, the examiner believed the probability that 
the service-connected pulmonary tuberculosis resulted in 
bullous emphysema to a minimal extent.  However, the majority 
of the bullous emphysema more likely appeared to be 
idiopathic and probably not related to the pulmonary 
tuberculosis functionally.  A chest X-ray showed bullous 
emphysema of the right upper lobe, interstitial lung disease 
of the left upper lobe, and calcified granulumas of both 
lungs.  Pulmonary function tests were interpreted as showing 
moderate obstruction and low vital capacity, with possible 
superimposed restriction.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Pertinent identified medical records have been 
obtained to the extent possible.  VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

A.  Service connection for emphysema

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995). 

The service medical records and evidence shortly after the 
veteran's 1949-1950 active duty do not show any complaints or 
abnormal findings involving the lungs.  There is no medical 
evidence that his complaints in service should have been 
diagnosed as a lung condition, and the veteran, as a layman, 
is not competent to offer a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

In 1951, a routine screening X-ray disclosed findings 
believed to represent pulmonary tuberculosis.  Although the 
service department chest X-rays had been interpreted as 
normal at the time, the VA subsequently reviewed the chest X-
rays taken in service, at entrance and separation, and 
concluded that lesions suggestive of reinfection type, 
minimal, pulmonary tuberculosis, probably inactive, were 
shown at both induction and separation.  It was also 
concluded, partially as a result of the poor quality of the 
entrance X-ray and reasonable doubt, that the pulmonary 
tuberculosis had increased in severity in service, and 
service connection was granted on the basis of aggravation.  

However, the review of the X-rays did not disclose emphysema.  
Similarly, the VA examinations in August 1952 and May 1960 
did not disclose any indication of emphysema, including on 
chest X-rays.  Dr. Braunstein's letters dated in January 
1960, March 1960, and June 1960 were likewise devoid of any 
mention of emphysema.  Although coccidioidal or histoplasma 
was thought possible, there is no evidence of confirmation or 
of the current presence of either of those diseases, or of a 
connection between any such disease and emphysema.  

There is no contemporaneous medical evidence dated between 
1960 and 1996, when the veteran sought treatment at the VA.  
When first seen at the VA, he had a number of complaints, and 
his only complaints referable to the lungs were of a history 
of surgery for spots on the lungs.  When evaluating him, 
emphysema was diagnosed on X-ray.  On the VA examination in 
April 1997, the veteran did not report a history of symptoms 
or emphysema since service.    

Subsequently, the veteran stated that another doctor had 
treated him for emphysema shortly after service.  However, 
the Board finds that the evidence contemporaneous to service, 
and within a few years after service, to be more probative 
than the veteran's recollections many years later.  
Significantly, the evidence of Dr. Braunstein, as well as the 
VA examinations and X-rays constitutes affirmative evidence 
that emphysema was not present at that time.  The 
preponderance of the evidence is against service connection 
for emphysema on a direct basis.

With respect to the claim for secondary service connection, 
Dr. Yuvienco, in a statement dated in February 1998, 
indicated that the veteran's pulmonary tuberculosis was 
likely a contributing cause of his emphysema.  In addition, a 
VA examiner, in May 2002, concluded that the service-
connected pulmonary tuberculosis probably resulted in bullous 
emphysema to a minimal extent, although the majority of the 
emphysema was probably idiopathic.  However, VA physicians in 
April 1998, December 2000, and January 2002 concluded that 
there was no relationship between the two.  

In determining the probative value of these opinions, Dr. 
Yuvienco's statement was simply an affirmative response to a 
question posed to him, and no reasons were provided, nor was 
there any indication of the history upon which this 
conclusion was based.  Neither VA nor the veteran was able to 
obtain additional evidence from Dr. Yuvienco.  His bare, 
conclusory response lacks probative value.

The VA examiner in May 2002, who concluded that pulmonary 
tuberculosis contributed, albeit minimally, to emphysema, 
based his opinion on a history provided by the veteran of 
emphysema developing at the same time as pulmonary 
tuberculosis, a history which, as discussed above, is 
contradicted by the contemporaneous evidence of record.  As 
such, the doctor's statement that the veteran's service-
connected pulmonary tuberculosis contributed to emphysema 
lacks probative value.  See Reonal v. Brown, 5 Vet.App. 458 
(1993); Swann v. Brown, 5 Vet.App. 229 (1993); Godfrey v. 
Brown, 8 Vet.App. 113 (1995).  

In contrast, the December 2000 opinion was based on a file 
review and discussion by two physicians, and contained an 
explanation for each of the conclusions reached.  As a 
consequence, it is the most probative opinion.  In this 
opinion, it was found to be unlikely that pulmonary 
tuberculosis would have caused or contributed to the 
veteran's emphysema.  The VA examination of April 1998, and 
the outpatient note of January 2002 also concluded that there 
was no relationship between pulmonary tuberculosis and 
emphysema.  While no explanation was provided in either of 
these instances, the April 1998 opinion indicated that the 
claims file had been reviewed, and the January 2002 opinion, 
which was for treatment, not compensation, purposes, was 
based on review of medical records.  

The weight of the credible evidence demonstrates that the 
veteran's emphysema developed years after service and was not 
caused by any incident of service, and was not caused or 
worsened by his service-connected pulmonary tuberculosis.  
The preponderance of the evidence is against the claim for 
service connection for emphysema, on both a direct and 
secondary basis.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Increased rating for pulmonary tuberculosis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

For veterans entitled to receive compensation for inactive, 
chronic pulmonary tuberculosis on or before August 19, 1968, 
the law provides for graduated ratings for up to 11 years 
after inactivity.  Thereafter, a minimum evaluation of 30 
percent is warranted if far-advanced lesions were diagnosed 
at any time when the disease process was active.  A 20 
percent evaluation is warranted for inactive, chronic 
pulmonary tuberculosis following moderately-advanced lesions, 
provided there is continued disability such as emphysema, 
dyspnea on exertion, impairment of health, etc.  Otherwise, a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.97, 
Code 6723.  These ratings are not to be combined with ratings 
for other respiratory disabilities. Id. at Note 2.

A veteran who was entitled to receive compensation for 
inactive, chronic pulmonary tuberculosis, after August 19, 
1968, is evaluated depending on the specific findings and its 
residuals are to be rated as interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis. 38 C.F.R. § 
4.97, Diagnostic Code 6731.

These diseases are rated primarily on the results of 
pulmonary function tests, for ratings from 10 percent to 60 
percent.  For restrictive disease or chronic bronchitis, FEV-
1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 
percent, or DLCO (SB) 66 to 80 percent predicted, warrants a 
10 percent rating.  FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted warrants a 30 percent rating.  FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) 40 to 55 percent, or; maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit), warrants a 
60 percent rating.  38 C.F.R. § 4.97, Codes 6600, 6845.

For interstitial lung disease, FVC of 75 to 80 percent 
predicted, or DLCO (SB) 66 to 80 percent predicted, warrants 
a 10 percent rating.  FVC of 65 to 74 percent predicted, or 
DLCO (SB) 56 to 65 percent predicted warrants a 30 percent 
rating.  FVC of 50 to 64 percent predicted, or DLCO (SB) 40 
to 55 percent, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit), warrants a 60 
percent rating.  38 C.F.R. § 4.97, Code 6825.

Under the old criteria, Dr. Yuvienco indicated, in January 
1998, that the veteran had inactive far advanced chronic 
pulmonary tuberculosis, and inactive moderately advanced 
chronic pulmonary tuberculosis.  However, the X-rays taken in 
1949, 1950, and 1960 were interpreted as showing minimal 
pulmonary tuberculosis, and there are no chest X-ray reports 
noting moderately advanced or active pulmonary tuberculosis.  
The chest X-ray report provided by Dr. Yuvienco did not 
contain such an interpretation.  Dr. Yuvienco's checklist 
responses were not accompanied by any rationale, and the 
probative value is outweighed by the more contemporaneous and 
detailed reports.  Therefore, the Board finds that the 
veteran does not have moderately advanced or far advanced 
lesions and a compensable evaluation under the old criteria 
is not warranted.  

Under the new criteria, although the veteran has been shown 
to have diminished pulmonary function, this has been 
attributed to his emphysema.  In December 1996, his pulmonary 
function tests were essentially normal, and the 88 percent 
FVC, 88 percent FEV-1, or the 99 percent FEV-1/FVC did not 
warrant a compensable evaluation.  Five months later, his 
pulmonary function tests showed significantly decreased 
function in all of these values; however, there is no 
indication that any of this increase in symptomatology was 
due to pulmonary tuberculosis, which has been stable for 
many, many years.  DLCO, which was not tested on the 1996 
examination, was 81 percent on this occasion, not reflective 
of a compensable evaluation, and, again, subsequently shown 
decreased values were not accompanied by any indication of a 
worsening in the residuals of his stable, old, inactive, 
minimal pulmonary tuberculosis, and have been attributed to 
emphysema.  Dr. Mathew, while opining that some X-ray changes 
were due to pulmonary tuberculosis, diagnosed pulmonary 
tuberculosis only by history.

The preponderance of the evidence is against the claim for a 
compensable rating for pulmonary tuberculosis.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  
  

ORDER

Service connection for emphysema is denied.

A compensable evaluation for pulmonary tuberculosis is 
denied.


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

